In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-519 CR

____________________


CHRISTOPHER DALE WILSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 05-01-00773 CR




MEMORANDUM OPINION
 Christopher Dale Wilson pleaded guilty before a jury on an indictment for the second
degree felony of indecency with a child by contact.  See Tex. Pen. Code Ann. § 21.11(a)(1),
(d) (Vernon 2003).  The jury sentenced Wilson to eighteen years of confinement in Texas
Department of Criminal Justice, Correctional Institutions Division.  The trial court certified
that this is not a plea-bargain case, and the defendant has the right of appeal.  See Tex. R.
App. P. 25.2(d).
	Appellate counsel filed a brief in which he presents a professional evaluation of the
record and concludes that the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On November 9, 2006, we granted Wilson an extension of time in which to file a pro
se brief.  The appellant did not file a response.
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel to brief the issues on appeal.  Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005); cf. Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991).  The judgment is affirmed. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                          Justice

Submitted on February 13, 2007
Opinion Delivered February 28, 2007
Do not publish

Before Gaultney, Kreger and Horton, JJ.
1.  Appellant may challenge our decision in the case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.